Citation Nr: 0905081	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for liver cancer, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on the issues of entitlement to service 
connection for hypertension, to include as secondary to the 
veteran's service-connected PTSD, and entitlement to service 
connection for liver cancer is required. A remand is 
necessary in this case in order to secure a VA medical 
opinion regarding the etiology of the veteran's hypertension 
and for the RO to properly address the veteran's current 
claim of entitlement to service connection for liver cancer 
as one for the reopening of a previously denied claim which 
requires the submission of new and material evidence. 

In December 2004, the veteran filed a claim seeking service 
connection for hypertension, to include as secondary to his 
service-connected PTSD, which was subsequently denied in a 
March 2005 rating decision.

A November 2004 VA examiner stated that the veteran's PTSD 
more likely than not contributed to the veteran's 
hypertension. The examiner noted as a response to anxiety 
provoking stimuli, the veteran had elevated physiological 
reactivity for hours afterwards, including hypertension. 
Additionally, the examiner stated the veteran was sleep 
deprived, resulting in increased anxiety and blood pressure.

A September 2005 VA examiner opined that the veteran's 
hypertension was less likely due to his PTSD and stated 
medical literature did not support the link between PTSD and 
sustained hypertension.

Neither the November 2004 or September 2005 VA examiners 
reviewed the veteran's claims file prior to issuing an 
opinion regarding the etiology of the veteran's hypertension, 
nor did either examiner provide sufficient reasons or bases 
for their opinions.

As the duty to assist pertains to medical examinations, VA 
must ensure that such medical inquiry is conducted with a 
review of all relevant information of record as found in the 
claims folder. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of entitlement to 
service connection for hypertension, to include as secondary 
to PTSD. These considerations require further investigation 
by medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions. 
See Colvin v. Derwinski, Vet. App. 171, 175 (1991). The duty 
to assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Regarding the veteran's claim of entitlement to service 
connection for liver cancer, the claim of entitlement to 
service connection for liver disease was denied on the merits 
by the Board in November 1998, and the last denial of 
reopening was January 1999. Although the veteran filed a 
notice of disagreement and a statement of the case was issued 
in March 1999 along with a supplemental statement of the case 
in June 1999, the veteran did not file a VA Form 9. Although 
the RO addressed the current claim as one of entitlement to 
service connection for liver cancer, both the RO and the 
veteran have used "cancer" and "disease" interchangeably. 
Thus, the merits of the claim (i.e., whether service 
connection may be granted for the claimed liver disease, now 
claimed as liver cancer) may not be examined unless the 
veteran submits "new and material" evidence sufficient to 
reopen the claim. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain a VA medical 
opinion, and if deemed necessary, a VA 
medical examination, from a 
cardiovascular specialist, the purpose 
of which  is to obtain a medical 
opinion as to the etiology of the 
veteran's hypertension, to include as 
secondary to his service-connected 
PTSD.  

The following considerations will govern 
the opinion and any necessary 
examination:

(a) The claims folder, including all 
medical records, and a copy of this 
remand, will be reviewed by the examiner. 
The examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the 
examiner, the veteran may be scheduled 
for medical examination(s). All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled. 

(c) The examiner must:

(1)	Specifically address whether 
the veteran's PTSD caused, 
contributed to the 
development of, or 
aggravated the veteran's 
diagnosed hypertension. If 
the examiner reports such 
that the service-connected 
PTSD contributed to the 
development of hypertension 
or aggravated hypertension, 
if possible the examiner 
must stage to what degree. 

(2) 	Identify and explain the 
medical basis or bases, with 
identification of the 
evidence of record - a bare 
conclusory statement is not 
sufficient. If the examiner 
is unable to render an 
opinion without resort to 
speculation, he or she 
should so state. 


2.	The RO/AMC shall send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) that: (a) notifies the 
veteran of the evidence and information 
necessary to reopen the claim for 
service connection for liver disease, 
claimed as liver cancer (i.e., 
describes what new and material 
evidence is under the applicable 
standard); and (b) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

3.	Following such development, the RO/AMC 
should review and readjudicate the 
claims. See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report 
as inadequate for evaluation purposes). 
If any such action does not resolve the 
claims, the RO/AMC shall issue the 
veteran a Supplemental Statements of 
the Case. Thereafter, the case should 
be returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




